Russell, C. J.
1. The issue as to whether the plaintiff’s injury was due to the negligence of the defendant, or to his own, was fairly submitted to the jury, and the result in the case seems to have finally turned upon whether the permanence of the injuries alleged to have been sustained was due to the wounds alleged to have been inflicted at the time of the casualty, or whether the plaintiff’s condition was due to an unmentionable disease, with which he denied he had ever been afflicted. Upon these issues it can not be held that the evidence was insufficient to authorize the finding in favor of the plaintiff.
2. No material errors of law were committed, and the judgment refusing a new trial will not be overruled. Judgment affirmed.